Enhanced cooperation in the area of the creation of unitary patent protection (debate)
Τhe next item is the recommendation by Mr Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, on the proposal for a Council decision authorising enhanced cooperation in the area of the creation of unitary patent protection [05538/2011 - C7-0044/2011 - 2010/0384(NLE)].
Mr President, ladies and gentlemen, we are dealing with the subject of enhanced cooperation here for a second time. A few months ago, we decided on enhanced cooperation for the first time under the Treaty of Lisbon in relation to the field of family law. Now we are to do so a second time. It is a purely procedural decision that is to be taken here. I want to make that clear, because at this point, we will not be debating the content of the issues in question. That will take place at a later date.
Let me start by observing that I have been very pleased to see that the Hungarian Presidency is also present here today. This is a first, you might say, as I believe this is the first time in the history of the European Parliament that the Presidency has been present on a Monday evening. This also shows, perhaps, how important this portfolio that we are debating today actually is.
We have been debating the issue of the European patent on the basis of a proposal from the Commission since 2001. Within the framework of the Palacio report, Parliament took a very specific position, including in relation to potential solutions, in respect of first reading. It proved impossible to reach agreement about the patent in the Council, which was essentially due to two problems. One of the problems is the courts issue - which courts are to be competent for which disputes - but there was also the language issue. The courts issue will possibly be resolved soon through a decision of the European Court of Justice in an opinion at the beginning of March, at which point we will know precisely what can and cannot be done.
When it comes to the language issue, no progress has been made. Last autumn, the Belgian Presidency had to concede that it was clearly impossible to reach a solution on the language issue, or at least to do so and also meet the requirement for unanimity as envisaged under the Treaty of Lisbon. There is quite simply a diametric contrast between the principle that the European Union has 23 official languages that are supposed to be equal and the fact that a patent can give rise to enormous costs, specifically through translation. Against this background, there is also always the problem that, if we have a patent translated into all the languages, this patent is of no use to small and medium-sized enterprises as it is much too expensive, irrespective of the risk of the legal disputes that may exist in the various Member States. This type of patent in many languages under the current European Patent Office system is actually only for large companies rather than for small and medium-sized enterprises. That is something that surely has to change.
Since 2000, the European Parliament has, on dozens of occasions, called in its resolutions for progress to finally be made on the European patent - with a view to the Lisbon process and the new 2020 process. I think it really is enough now. The Belgian Presidency asked the Commission to bring forward a specific proposal for the enhanced cooperation process. The Commission has taken on this initiative. The Council has formally asked us for our assent. The Committee on Legal Affairs has emphatically given its backing, by 16 votes to 5. In the meantime, 25 Member States are now behind this proposal. It is now quite simply time to take a step forwards and to give consent from our side - Parliament's side - to this procedure so that there is finally some light at the end of the tunnel.
I have one more point to close with. We do not have many resources in Europe. What we do have is our intelligence, our creativity and the ideas that are born on this continent. It is therefore also of critical importance for us that these ideas are also protected. I ask myself, how can we actually turn round to China, India and many other major developing countries in the world and tell them that they must protect intellectual property rights when we are not even in a position to do that here in Europe? We therefore need this qualitative progress to a European patent now. That is why I am backing this proposal for enhanced cooperation and why I am calling on you all to support it.
President-in-Office of the Council. - Mr President, it is a privilege and an honour for me to address this distinguished audience today. As Mr Lehne has just mentioned, the presence of the Presidency on a Monday bears witness to the importance of the issue.
First of all, I would like to thank the European Parliament for its constructive approach with regard to the Council's efforts to improve conditions for obtaining patent protection in the European Union. I also wish to extend our gratitude to the former Belgian Presidency for its relentless efforts to further the cause of the creation of a unitary patent protection.
Second, I would like to report that this morning, the Council decided, by an overwhelming majority, to request your consent for the authorisation of enhanced cooperation in this field. Subject to your consent, the Competitiveness Council on 10 March is expected to give its authorisation.
The Hungarian Presidency attaches particular importance to improving the EU's competitiveness and to supporting small- and medium-sized enterprises operating in the EU. It is our joint responsibility to help them with innovation, which is one of the driving forces of competitiveness of SMEs both at European level and globally.
It has been clear from the outset that one of the key elements in fulfilling this objective would be the creation of an EU patent, which has been delayed for more than 30 years. Maintaining the status quo is not an option. Millions of euro are spent every year on translations and on administrative paperwork to obtain patent protection in the 27 different legal systems in the EU, while in the US, an inventor can acquire a patent for the entire US territory for an amount equivalent to EUR 1 850. In the EU, it costs EUR 20 000 for only 13 Member States.
According to calculations, European enterprises suffer a loss of seven to eight hundred million euro because of the lack of an EU patent. Needless to say, this amount could be put to much better use if channelled, for example, into technological research.
There is currently no internal market in terms of patent protection. The applicant is obliged to work with 27 separate national legal systems. As a result, in practice, protection is often sought only in a certain part of the EU territory, thus creating serious problems in terms of the free circulation of goods, which are protected by a patent in some jurisdictions, but can be freely produced in others.
Our clear preference has always been the creation of a truly EU-wide patent that would cover the territory of all 27 Member States. We profoundly regret that negotiations relating to the linguistic regime have resulted in a stalemate, with no prospect of reaching the necessary consensus in the foreseeable future.
I also need to stress that EU decision makers are under pressure to make rapid progress in this field. The freshly released Innovation Union Scoreboard confirms that there is already a yawning gap between the innovation performance of the US and Japan and that of the EU, and the major emerging economies are rapidly catching up.
Although patenting rules are not the only factor determining innovation activity, their importance is obvious to all. Each year, we keep on working with the current set of rules, our fragmented system becomes less attractive and competitive.
Under these circumstances, the overwhelming majority of the Member States consider that the creation of unitary patent protection within the framework of enhanced cooperation is the only way forward for the time being. 27 Member States have submitted official requests with a view to establishing enhanced cooperation. Their clear expectation is that visible results be achieved within a reasonable time.
As the Presidency-in-Office, we will do our utmost to make substantial progress in the field. On the other hand, the Presidency has to pay attention to the objections and reservations voiced by Spain and Italy too.
Let me turn now to address the distinguished Spanish and Italian members of this House in their mother tongue.
(ES) Firstly, I would like to address the honourable Members from our partner, Spain. We are confident that, through enhanced cooperation, with the creation of the unitary patent protection system, we are taking a significant step towards an ideal situation in which the unitary patent protection system covers all the Member States and the whole of the European Union.
(IT) I turn now to our Italian friends. In order to avoid any doubt, I must stress that no business and no individual, regardless of the country of origin, will be excluded from the benefits of a future unitary patent.
Mr President, thank you for your patience. I very much look forward to working with Parliament in the future on this subject.
Mr President, ladies and gentlemen, by giving your support to this enhanced cooperation, as Mr Lehne is proposing, you will be taking a decisive step, if you like, towards making the lives of European businesses and inventors easier, thanks to what is at last unitary patent protection in Europe. The inability to provide better and more affordable protection for inventions and creations, particularly in the industrial sector, is an incredible and, I believe, unacceptable weakness in terms of the competitiveness of our continent, which is up against extremely tough international competition.
That is why, at my hearing before you on 13 January 2010, and on many occasions since then, I made a commitment - a vow of sorts, really - that I would move this dossier forward so as to ensure that I am the last EU Commissioner to raise this issue. We made a proposal. Thanks to the Belgian Presidency's proactive and intelligent approach, the proposal was supplemented, enhanced and improved, but, as you know, we failed to receive the unanimous support that I had hoped for on this matter. That is why and how this idea of enhanced cooperation, within the context of the new Treaty of Lisbon, was born. The Commission quickly responded to the request for enhanced cooperation that was initially submitted to it, as Mr Lehne said, by a dozen Member States.
At this moment in time, ladies and gentlemen, 25 Member States have given their consent to the introduction of this enhanced cooperation. The Hungarian Presidency has taken over from the Belgian Presidency, and it too is showing great resolve, for which I thank it. It wants this cooperation to begin from March, and I am very grateful to Parliament and, in particular, to you, Mr Lehne, and to the members of your committee, for the pivotal role you are playing, with the Committee on Legal Affairs, in order to make progress in this work and to produce results quickly on this matter.
Ladies and gentlemen, the Commission wants as many Member States as possible to be involved in this enhanced cooperation, and I personally hope that all the Member States will ultimately be able to support this proposal, which, I shall say it again, is politically acceptable to all the Member States, and financially necessary for all businesses. The broadest possible support - indeed, unanimous support if possible - will ensure that this advance provides the maximum number of benefits for European businesses and inventors.
In my capacity as Commissioner responsible for the internal market, I shall take care to ensure that enhanced cooperation remains compatible with the treaties, and with the rules on the functioning of the internal market in particular. That means, ladies and gentlemen, that unitary patent protection - as Mrs Győri explained very well in Italian and Spanish - will be accessible to all businesses in the EU, no matter which Member State they are based in. There will be no discrimination.
Moreover, the benefits of this unitary protection will be the same for all inventors and for all innovative companies in the EU, and this applies both to procedures, which will be streamlined, and to translation costs, which will be reduced. An analysis of the global impact of this project has already been carried out, and we are currently working on an in-depth assessment of its economic impact.
To conclude, the Commission, which regrets that an agreement among the 27 has not yet been possible, will do its utmost to establish this enhanced cooperation quickly - as soon as the Council of Ministers has given its opinion in March - by presenting the draft regulations necessary to establish it, so that we can very quickly bring this real added value to European businesses. Thank you for your attention, and thank you, in advance, for your support for this proposal.
Mr President, Commissioner, ladies and gentlemen, with exceptional speed and dynamism, this Parliament is about to consent to the first instance of enhanced cooperation that specifically concerns the internal market. The accepted justification for this is that the discussion on a European patent has been on the agenda for many years. We should therefore do well to specify that the draft regulation on the translation regime was not adopted by the Commission until 30 June 2010 and that the Council took note of the lack of unanimity and the difficulty of reaching a unanimous decision in the near future in November 2010.
I shall gloss over, then, the pace at which we in Parliament have dealt with the dossier, which I hope will serve as an example for the future, because we have broken records of some significance in favour of a speedy and efficient legislative passage.
Nevertheless, since it is not my intention to act solely as a spokesman for the interests of my country, which is currently opposed to enhanced cooperation, and since I believe that the subject of the patent is fundamental to the development of industry and the European entrepreneurial system, I should like merely to raise certain questions that I consider to be important for the exercise by this House of its legislative functions and for the future treatment of regulations on the patent.
First and foremost, we should do well to recognise that a vote in favour of enhanced cooperation will systematically legitimise the application to the development of the internal market of an instrument that should instead have the quality of a last resort. We are therefore creating a precedent that could be used in all areas of the internal market. Furthermore, I believe that this Parliament can, when we are faced with other subjects, subsequently state its view in a manner that is exhaustive and autonomous, and that individual proposals are at the centre of users' and businesses' interests rather than those of individual groups of countries.
Mr President, ladies and gentlemen, the explanatory statement from the rapporteur is quite correct and needs no amplification. For this reason, my group will give its consent to enhanced cooperation. There were also some contrary opinions among us - this is quite legitimate and these voices should be heard. However, what the rapporteur, Council Presidency and Commissioner have had to say shows that the time has really come and that we cannot drag our feet any longer.
It is not the case, as some people claim, that this has all been agreed in haste without any discussion - like many of the other arguments, this is patently untrue. The language issue did not just become the subject of debate when the Commission presented its last proposal last year; this has been under discussion for a decade or more. There is nothing new about it. Anyone who looks at how different models have been presented and discussed in recent months cannot say that there has not been sufficient discussion. It is time to cut the Gordian knot!
The second argument always used here is that we risk destroying the internal market. The fact is that we do not have an internal market where patents are concerned, so we cannot really destroy it. If - as has been the case for a long time - we are clear about the fact that the internal market really does need a uniform patent process in order to reach completion, then the entire internal market cannot be destroyed by this move. In the worst case scenario, things would remain as they are. I do believe that we will make progress, however.
The third specific argument used is that Parliament would weaken its rights by consenting to enhanced cooperation: none of this is true. I would advise you to take a look at the Treaty of Lisbon and our Rules of Procedure. We will not relinquish a single right. We are now approving enhanced cooperation and, when this begins, we shall all have our individual rights. With regard to the language regime, of course this is simply a matter of consultation, since unanimity is required here. Codecision should apply to the actual patent regulation and the approval of patent jurisdiction, however. We are not relinquishing a single right, quite the opposite in fact.
Mr President, I would like to begin by expressing my thanks to Mr Lehne for the fine work that he has done on this issue and also to Commissioner Barnier, who is efficiently and successfully taking this matter forward.
This issue has, as we have heard, been under discussion for many decades and it is now clear that the Council is not going to achieve the unanimity required by the Treaty in order for a decision to be made. Many Member States have therefore asked to enter into enhanced cooperation in this area. I would like to emphasise that this is an open form of cooperation that all Member States are welcome to join if they so wish.
The matter that we have to decide on today is therefore whether or not Parliament should grant its approval to the Council's request for this enhanced cooperation. It is my opinion and that of the Group of the Alliance of Liberals and Democrats for Europe that the European Parliament should approve this request, in line with the recommendation of the rapporteur, Mr Lehne.
Receiving protection for an invention or scientific discovery is extremely important for converting innovation and knowledge into useable, useful products, which, in turn, will create growth and jobs. At present, it is difficult for an individual inventor or a small company to get patent protection across the whole of Europe. It is quite simply too expensive and complicated, as we have heard. An American patent currently costs around EUR 1 800, whereas a European patent costs more than EUR 20 000 - 11 times as much, which is clearly unreasonable. Multinational companies with large resources and legal expertise will always cope with this, regardless of what the system is like.
It is Europe's individual innovators who are paying the price in the current system. It is high time that they, too, received protection for their achievements so that they grow and become the major employers of tomorrow that our Union so desperately needs. We need this now. We have no time to lose.
Mr President, ladies and gentlemen, a European patent regime would probably improve the situation for some areas of business and science. However, I must say that the hopes placed in this patent are somewhat over-optimistic. We need to keep a sense of proportion here.
I am opposed to enhanced European cooperation. We recently dealt with the issue of divorce in the context of enhanced cooperation. Now, directly following on from this decision, we have the next issue relating to enhanced cooperation on the table. If we simply wave this approval through, we will be encouraging a situation where soon, enhanced cooperation will be the only mechanism for reaching agreement because it is too difficult to reach agreement at Council level. This was not the intention of the convention when we discussed enhanced cooperation.
Good governance, something we talk about a lot here, means transparency and clarity among other things. However, transparency and clarity are not promoted by enhanced cooperation in its multiplicity of forms in a wide variety of areas. I believe we will be establishing a major problem for the future if we constantly have different subgroups of states coming together to agree on a particular issue. Of course, it is all very well to say 'The invitation is open to everyone'. The question is, under what conditions? I would have thought that this time - unlike in all the preceding years - we actually would have had a chance of reaching agreement if only the negotiations had gone on longer.
I do not believe that enhanced cooperation is the right path for the issue of patents. For this reason, I do not intend voting in favour of this regulation.
Mr President, for several years, discussion has been taking place in Europe on the introduction of unitary patent law. Economists and business people are of the opinion that its introduction would significantly reduce the costs of patent protection for businesses throughout the European Union and would allow cheap, effective and improved protection. This is particularly important, especially for the small and medium-sized enterprise sector. The recommendations and proposals of the European Commission also point in this direction.
However, notice should be taken of certain controversial proposals which are the subject of discussion in this matter - this has already been mentioned in the House today - namely, the questions related to translations of patents made by the European Patent Office and the proposal that these translations be made into only three languages. This is something which requires further thought and consideration as to why it should be those three languages and not other ones, particularly because this would give a certain advantage to business people who use one of these languages as their mother tongue. I think we should give more thought to this.
on behalf of the EFD Group. - Mr President, the European Commission has already tried to create an EU patent law, but failed in June when this was rejected by the Council, which failed to achieve a unanimous vote. The Commission, however, wants to forge ahead with this. The fact that it does so is just another example of EU empire-building. The proposals are unnecessary and will impose yet more administrative and cost burdens on innovative companies.
So exactly who is in favour of this? It is being driven forward by 12 countries that include the United Kingdom. It should surprise no one that the British coalition government is a prime mover in this, just as successive British Governments have been prime movers in most EU projects, while pretending to do the opposite. If the Conservative Party had ever thought to patent lies, deceit and hypocrisy, they would have made a fortune in royalties and would perhaps be in a position to pay off the national debt!
(FR) Mr President, Commissioner, ladies and gentlemen, that human beings have wondered about life and death since the dawn of time is something that I can understand, but the European Union's failure, since the 1970s, to overcome the difficulties of the European patent is really quite hopeless.
Firstly, I would like to commend the work and perseverance of Mr Lehne in this undertaking, and to thank him for the attention he had paid to our Spanish and Italian colleagues. I, too, listened to their arguments, and I completely understand them. However, we are not here today to resolve a linguistic issue. The European Commission proposal of 1 July 2010 is based on the language regime of the European Patent Office, which has proved its effectiveness. However, once again, this linguistic debate is not on the agenda.
Today is about enabling those 25 Member States that wish to make progress by establishing enhanced cooperation to actually do so. Today is about responding to the request of European businesses, which pay 11 times more for their patents than US businesses. Today is about showing that the European Parliament is mature enough to rise above petty squabbles. We will have plenty of time to debate the sensitive political choices ahead of us. However, let us stop stalling and let us instead move forward by giving our support to Mr Lehne's recommendation on this long, long road towards the European patent.
(CS) Mr President, US President Obama, in his annual State of the Union Address, called for the US to be strengthened in the area of innovation. He referred to innovation as 'our generation's Sputnik moment'. I am pleased that the EU is sending a clear signal through the 'Union of Innovation' programme regarding the importance of innovation for maintaining the economic position of Europe in global competition. In my opinion, one of the key instruments for the success of the 'Union of Innovation' project, and for maintaining a lead against innovation tigers such as China and Brazil, is the establishment of a single EU patent. The single patent would help to give a considerable boost to the competitiveness of European businesses. I therefore feel very frustrated that the creation of such a key instrument for the development of innovation in the EU is being held up by some countries over secondary issues such as the protection of language. I therefore back the proposal to enhance cooperation, even at the expense of some Member States not participating. We must not allow 'our generation's Sputnik moment' to slip away.
(ES) Mr President, the European Union is founded on values such as equality, solidarity and respect for all languages. We all share these principles.
As Spanish Members, we support the idea of having a patents system for the whole of the European Union, and I congratulate my colleague, Mr Lehne, on that part of the report. We support anything that improves and expands the internal market.
However, for such an important matter, a course has been chosen that is provided for in the Treaty - enhanced cooperation - which should be the last resort and fulfil a series of conditions. In our view, enhanced cooperation, on which we will vote tomorrow, is contrary to Articles 118 and 326 of the Treaty. Moreover, I believe that in the Council, the rules of the game have been changed, but my government will deal with that.
The new Treaty is an unquestionably useful tool for the EU, but it cannot be used to establish a multi-speed Europe. Many countries that currently support enhanced cooperation will soon suffer the consequences themselves and, if the Council and the Commission continue to use enhanced cooperation in this way, ultimately we will all lose.
Spanish is spoken by 850 million people. Out of the three languages proposed by the European Commission for the patents system, only one of them is comparable to Spanish in terms of size. What criteria were used? Efficiency? Are we talking about EUR 1 850? Then why not use only English and leave the other two languages, so we will also save by doing it three times rather than 20 times. Is it about timing?
It was not Spain that opposed a patent in the past, it was other countries, which are now rushing to have one. Is it to do with politics, as I suspect? Care should be taken with bureaucratic manoeuvres that distance millions of citizens - and thousands of businesses that use Spanish - from the reality of the European Union.
The system proposed by the Commission is contrary to the right of Europeans to express themselves in their language, it prioritises one language over others, it is clear discrimination against competition, it fragments the market and creates legal uncertainty. This battle has only just begun. Due to the haste of some, we are going to be faced with a legal action lasting several years in the Court of Justice, as my government has already said.
The three institutions will have to give an account of the procedure followed and of why the warnings were ignored. This situation can be remedied if we return to the spirit and the letter of the treaties, which Spain has respected.
(IT) Mr President, ladies and gentlemen, the absence of a European patent can no longer be tolerated. Businesses in Europe are being penalised when it comes to patenting by costs 10 times as high as those faced by their US and Japanese competitors. Besides, the fragmentation of copyright in patents is one of the causes holding back economic recovery.
The Commission is offering us enhanced cooperation with a specific language regime, something that we do not welcome. Nevertheless, there is something new. 25 out of 27 states are participating. The political framework has changed. Positive development may be possible, with an enhancement even of the proposer's language, for example.
We must all now work to achieve better respect for all. Besides, we want the Italian language to be protected and enhanced, but our government has cut funding and is very neglectful of this aspect. It is on this other ground that we shall be urging it on, but we must achieve a European patent.
(ES) Mr President, let us not delude ourselves. This procedure is a set-up so that French and German come before Spanish, a language that is not only spoken in Europe, but by 700 million other people in the rest of the world, as Mr López-Istúriz White quite rightly said, which is more than the number of Europeans. They would also be coming before Italian - as has quite rightly been said - because Italian and Spanish were already recognised as languages for trademark registration.
The procedure is loaded with uncertainties that are concerning the large technological companies of Digital Europe, such as Blackberry, IBM, Nokia, Philips, and Siemens, the manifesto for which I hope will reach everyone, despite the regrettable attempt by a European Commission Head of Unit to block it.
We do not know what the judgment will be, nor what the jurisdiction or tools will be. Ladies and gentlemen, let us remain calm. Let us make use of the enhanced cooperation in the Treaty, without a mad rush that could detract from and prevent its consolidation. It should also be done without the despicable rush this morning, which meant that the Education Ministers in the Council only glanced at it.
I am grateful to the Hungarian representative for speaking Italian and Spanish ...
(The President cut off the speaker)
(DE) Mr President, we are all aware that multilingualism is a reflection of the cultural and linguistic diversity to be found in the EU and, as such, is extremely important. However, the dispute over the language used in EU patents has been going on for more than 30 years. Over the course of these 30 years, European countries have had to cope with high translation costs and, in some cases, competitive disadvantages on the global market. There is no denying that it is hard to put a figure on intangible fixed assets like trademarks and patents. However, these are used to secure loans and are also taken into account in ratings.
In this context, the new patent law drawn up through the process of enhanced European cooperation, which is valid at least in parts of the EU, only requires patents to be translated into German, English and French, which will certainly make matters easier in bureaucratic terms. This is particularly the case because English is used as a universal technical language in some sectors, such as IT and medicine. Last but not least, the consistent use of the three working languages - German, English and French - would make it genuinely possible to reach a majority of the population. On a personal note, I am pleased to see that the new regulation also strengthens the position of the German language, which is still the most widely spoken native language within the EU according to a survey from 2006.
(PT) Mr President, the creation of a European patent is stimulating innovation and scientific and technological development in the EU. I feel it is fundamental that we resolve the issue of the European patent. However, I do have reservations about the languages to be used. In my opinion, the best solution would be to use English alone; however, if other languages are to be included, then Portuguese should also be considered. Competition is global and Portuguese is the third most widely spoken western language, after English and Spanish.
Mr President, knowledge creation within the European Union is always a priority, which we manage successfully. However, knowledge management is not so well dealt with in the European Union. I was very sorry to hear that the Belgian Presidency could not finish the Patent Directive as planned, but I hope that the Hungarian Presidency will be committed to doing its best in the coming months to get to the next phase, which is enhanced cooperation.
Time is the only resource which is not renewable. The time we lose never comes back. We cannot experience Europe solely through austerity programmes. We need exploration of knowledge, we have to expand, and therefore it is of critical importance for Europe that patents, whether with enhanced cooperation or with the common European directive, get off the ground.
I would like to wish great success to those who participate in this and to those who are in favour of it. Being Hungarian, we will lose the Hungarian language, but that is a small price to pay compared to the advantages we will all benefit from.
(NL) Mr President, I would like to thank Commissioner Barnier for being so brave as to raise this issue in this way, because he promised during his hearing to tackle the European patent during this term, so thank you for that. I would also like to thank my fellow Member, Mr Lehne, for his approach.
Now, we need only to decide whether we should agree on enhanced cooperation. That is the first thing that has to happen. However, I regret that a distinction has been made between the importance of language and identity as a cultural phenomenon and what actually happens in practice.
Because, in practice, the system which is now being proposed has been used by all Member States for 35 years, and I think that we can be a little more prudent economically about the way in which this is being proposed. I regret that the debate is getting bogged down to some extent in the conflict about languages and I hope - and this is also what Parliament has expressly requested - that the Member States that are perhaps not involved at this stage will be able to join up at any time. That, I believe, will help us put an end to this debate and enable us to finally get a European patent.
Mr President, when I first came to this Parliament in 1999, the single European patent was on the agenda. I remember working with Klaus-Heiner Lehne on Mrs Palacio's report. I am pleased that we are starting to make some serious progress on it.
We cannot underestimate the importance of this proposal to the competitiveness of the European economy. We are currently debating a very imaginative new plan from Mrs Geoghegan-Quinn called the Innovation Union. This continent - the European Union - needs to be more inventive. We need to create more inventions and exploit them more. It is absolutely indispensable that we have a competitive patent system.
This enhanced cooperation move is an imaginative one to move the debate forward. I hope our Spanish and Italian colleagues will come into it, but we cannot leave this waiting any longer, because the whole world is after the innovation market.
(PT) Mr President, this process is very revealing, both in form and content, of the new conditions under which the directory of powers of the European Union is attempting to assert and defend its interests in a wider cross-section of areas. These new conditions are provided by the Treaty of Lisbon and this mechanism of closer cooperation, and I would point out that we gave due warning of their consequences.
In this case, and let us not lose sight of key issues relating to the EU patent concept and its objectives and implications for one second, the objective will be to impose a privileged status for English, French and German on the patent register for no other reason than the one I have just mentioned.
Other languages such as Portuguese, the third most widely spoken European language in the world, will be devalued on the way, thus damaging the interests of these other countries and limiting any chance of affirming their languages also in the fields of science and technology. If these intentions are put into practice, it will be another - not the only - dimension of the attack on multilingualism in the European Union, which insidiously continues making its way through the door of cost containment.
(SK) Mr President, Commissioner, the European Union has been pushing since 2000 for enhanced Member State cooperation in the area of patent protection.
The final round of negotiations, however, which took place in December last year, confirmed that many Member States have serious reservations over the proposed translation arrangements for EU patents, which are based on the current language regime of the European Patent Office. It is therefore impossible to achieve the positive unanimous decision of the Council necessary for further joint progress. In such a situation, it is therefore natural and logical that those Member States which see the need to enhance Member State cooperation in protecting intellectual property are responding by trying to establish enhanced cooperation between themselves in the area of creating unitary patent protection, by means of the process under Article 20 of the EU Treaty.
Commissioner, ladies and gentlemen, I firmly believe that the European Parliament will not be an obstacle to enhanced cooperation between those Member States that wish to cooperate.
(DE) Mr President, we have heard a lot of good arguments today. I would just like to deal with a few important points. We should support the call made by Mr Lehne and accept the proposal put forward by Commissioner Barnier. At this point, I would like to draw attention yet again to the successful work of the Belgian Presidency of the Council. This Presidency has achieved a great deal in other areas too.
The issue at stake here is a procedural decision. Mr Lehne has already pointed this out. The question at issue here is not which European language is spoken by how many people worldwide or which is the most aesthetically beautiful, but rather a procedural decision that the Council is anxious to take. I would agree with the previous speaker from the Group of the Greens/European Free Alliance when she said that we should exercise care when considering this procedural decision. However, we are not faced with the desire of a subgroup within the European Council of Ministers to establish a language regime, but rather the wishes of 25 out of 27 Member States. It is for this reason that I believe that, even if the decision to approve enhanced cooperation is to be made with caution, this is something that the European Parliament can agree to.
(PL) Mr President, the European patent is intended to support innovativeness. In which case, why can the patent itself not be innovative? We are only talking about patent law, but we ought also to be talking about what would be the best form for the patent, for we have short-term patents and long-term patents, but the latter are certainly not necessarily better as patents or better written. I think we should create a form of patent and a procedure for describing inventions which will make best use of the Internet and electronic methods of registration, and therefore also of language. I think the cheapest form, which would not need to be translated into other languages, would be a European e-patent.
(CS) Mr President, I have long supported the single European patent, as it will make it more attractive to invest in innovation, enable companies to better protect their know-how, speed up the transfer of knowledge from research into practice and perhaps better protect us against the influx of counterfeits onto the internal market. It is also a great challenge. Our competitiveness will be undermined by the fact that, after 10 years, the Council has achieved nothing more than enhanced cooperation. I welcome the fact that the Czech Republic has reassessed its position and has decided to join the negotiations. At the same time, I recognise the sensitivity of the precedent set by enhanced cooperation, particularly for some of the large states, as it involves a language regime. However, I believe it will benefit all researchers in the EU.
It is important for patents to be as inexpensive as they are in the US, and I therefore hope that the Council will carry out further simplifications. It is important to have a new judicial system for European patents, which should clarify a number of questions to do with software and biotechnology patents. I support the proposal for enhanced cooperation.
(PL) Mr President, much has already been said, today, about how Europe and European enterprises need a patent, and I agree with those voices. Without patent legislation, it will be more difficult for our firms to compete with the increasingly dynamic and innovative enterprises of emerging economies. We should not forget, however, that enhanced cooperation on patents is not, after all, the most advantageous solution from the point of view of the common European market. As a supporter of a strong common market, I prefer market barriers to be removed and not created. Therefore, I appeal to all those involved in developing the form of patent legislation to provide solutions which will benefit the whole of Europe. I am thinking here chiefly of the languages to be used, because in my opinion, we must not discriminate against people who do not understand French, German or English. I think that basing the system on one language would be the best solution.
Mr President, I will reply to your last comment, Mrs Handzlik, so as to point out, before I come to the procedure, the substance of the matters on which we have worked so hard, as has been said, with the Belgian Presidency and, over the last few weeks, with the Hungarian Presidency. If a Bulgarian, Slovak, Latvian or Portuguese company wishes to apply for a patent in its own language, it can do so under the proposal we are discussing, and the cost of the translation will be refunded.
If there is a dispute, the company will receive a manual translation in its own language. If, before receiving that translation, it fails to comply with the patent because it does not understand it properly, its good faith will be protected. In other words, it will not have to pay any damages.
So that we are all clear about what is being discussed here, I would like to remind you, ladies and gentlemen, of what has been or will be proposed. I have proposed that a company wishing to apply for a patent may do so, including in its own language. Legal protection will be guaranteed in one of the three languages of the Munich Convention, which is part of the history of the European patents. I did not invent that convention; it has been around for a long time. There are three languages. One of the three - English, French or German - will be used to automatically guarantee legal protection throughout the EU.
Under the Belgian Presidency, we added a proposal, which will doubtless be discussed. It was to use two other languages with manual translation, in addition to one of the three languages for legal protection. Those two languages will have no legal value, but they are of great value in terms of providing information about and communicating what is included in the patent. English, for example, can be used if so desired, as can Portuguese, Latvian or Dutch, with a translation in one of the three languages. Moreover, the translation will also be free of charge - its cost will be met. The situation, then, is as follows: one of the three languages will be used for legal protection and two other languages for information and communication. I would add one last time that no European companies will be discriminated against, and that includes those located in a Member State that is not participating in enhanced cooperation.
In other words, if a Spanish company applies for a European patent, it will be able to use it without being discriminated against if Spain does not participate in enhanced cooperation straight away. That is the aim, and that is why, ladies and gentlemen, I have worked hard on this matter, as I pledged to do. I have worked on it seriously; I have not been ideological or biased, and I have taken account of all the obstacles and been anxious to make progress.
That is why I believe that the proposal is politically acceptable to the 27 Member States and financially necessary for all EU companies. Mrs Herczog made the very good point - as did Mr Harbour and others too, such as Mr Schwab - that this issue is important from an economic point of view. We need to encourage, stimulate, protect and remunerate creation and innovation. This is one of the areas in which Europe has another advantage. Let us guard that advantage; let us strengthen and protect it.
Many small businesses are no longer financially able to protect their inventions, because they do not have this European patent. And what happens? Mrs Roithová mentioned the word 'counterfeiting' just now. If the patent is not protected because there are not the means to protect it throughout the Union, will it be protected in two or three Member States? And will counterfeit goods be able to enter all the other Member States? Once they have entered, they are in the internal market, and jobs are destroyed and public safety and public health are put at risk. I am referring, for example, to inventions of medicines. This is an extremely serious matter, which is why we have dealt with it seriously, without being ideological but simply being anxious to make progress and to find a reasonable solution, which, I honestly believe, is acceptable.
Finally, Mr President, I should like to respond to a comment made by Mr López-Istúriz White, to whom I listened carefully, and by Mrs Lichtenberger. They said that this enhanced cooperation, which currently involves 25 of the 27 Member States, could be used to fragment the single market. I sincerely believe that no such risk exists. Why? Because we are in an altogether exceptional situation: we have a single-market law that requires unanimity.
For almost all of the other single-market regulations and laws, we have a qualified majority. In this case, we need unanimity. That is why I believe that there is no risk of fragmentation; indeed, the European Commission will be vigilant in preventing any kind of fragmentation of the single market.
I should like once again to thank Mr Lehne for his determination and commitment, as well as the members of the Committee on Legal Affairs. I should also like to thank you in advance for lending your support, on the basis of this objective proposal, to this enhanced cooperation.
Mr President, in my first speech this evening, I spoke in a language which is the language of the European patent and in two languages which, for the time being, are not the language of the European patent. Allow me now to speak in my mother tongue, which is likewise not the language of the European patent as things stand at present, and is a language that is spoken by a total of only 15 million people worldwide, 10 million of them in Hungary. Thus, I am saying to the Spanish and Italian Members in particular that believe me, we do devote great attention to the equality, importance and use of languages.
Allow me also to make a brief digression on behalf of a Member State which, in a sense, I represented until six weeks ago - because now I do not represent a Member State - but until six weeks ago, I represented a Member State that held a different opinion on the issue of the patent. Over the last few months, the Hungarian Government has changed its former position. This was not a simple decision. As regards the factor that caused the Hungarian Government to change its mind, this was the very serious dialogue held with the 'business community', with the representatives of small and medium-sized enterprises, and they unambiguously asked the government to change its earlier reluctant, or rather negative, stance in order to enable Hungarian small and medium-sized enterprises to benefit from the unitary European patent and to make savings thanks to a functioning linguistic regime.
The situation which has evolved now - 25 out of the 27 - is far from ideal. We all are, as Hungary has also been from the start, supporters of the single market. We trust and believe that accomplishing this will strengthen European growth, which - as a great many honourable Members have said - is now a necessity in the post-crisis European Union. To achieve this, we must do everything we can. I am convinced that the unitary European patent and the linguistic regime as one of its elements must be seen in this context. Moreover, as Commissioner Barnier has also pointed out, I believe that both Italian and Spanish companies will also benefit from the creation of the unitary European patent system.
I would also like to react to two other remarks. One is, why this great haste and why this fast pace, because the Commission only tabled its proposal in July. As a matter of fact, you have already answered this question as well. Let me remind you that the debate on the linguistic regime alone has been going on for ten years in the European Union, so I believe this is not a matter of haste. Another comment concerned the ultima ratio, whether we have actually done everything possible to find a solution that is acceptable to all Member States.
I believe that the Belgian Presidency actually did do all it could. We only need to recall that even during the autumn, more and more new proposals were tabled with the intention of establishing this system in all 27 countries of the single market. Unfortunately, in spite of all the efforts, eventually, 12 Member States asked in December for closer cooperation to begin and, as has already been mentioned, their number has now increased to 25. Thus, there was nothing more to be done here, and the Presidency was unable to do anything other than to appeal for closer cooperation, and to this end it has asked, and now I ask personally as well, for your support in the voting. We need the single market and we need to strengthen it. We know, as several studies have shown, that one of the principal obstacles to this is the absence of unitary patent protection and so we should act to stop this hindering our small and medium-sized enterprises in particular in innovation and in enhanced performance.
Mr President, ladies and gentlemen, I would like to conclude with three observations: Commissioner Barnier has already indicated that the principle of enhanced cooperation was specifically established to overcome obstacles in the area of unanimity. According to the Treaty of Lisbon, unanimity is the absolute exception. In other words, we only require it in a very small number of cases, This is precisely why the procedure for enhanced cooperation was established.
While we are on the subject of language: language is not the issue at stake today. Let me repeat clearly: the issue under debate today is solely the procedure. However, let me point out that we already discussed the fact that one language is more cost-effective than three in relation to the Palacio report. However, as has already been indicated, we are dealing with the European Patent Convention (EPC) here. The European Patent Office works in the languages agreed in the EPC. A change in this regime would necessarily mean making a change to the EPC. However, the EPC cannot be changed by the Member States of the European Union acting unilaterally because the EPC includes all European countries, with the exception, I believe, of Malta. All of these countries, including Switzerland, for example, would have to agree to the change. If we cannot reach an agreement between the 27 Member States of the EU, how can we hope to find common ground between the 39 countries in the EPC? If we go down this route, then the entire issue will simply be put on the long finger indefinitely. However, we will have to discuss this question when we come to consider the material proposal from the Commission.
Incidentally, the legal services of all three institutions have expressly confirmed that enhanced cooperation is an option.
Perhaps I might add another comment on the subject of language: practitioners find it hard to understand the political battle being waged here. That is because the practitioners - by which I mean those who register patents - in fact only operate in a single language as they carry out their research work. Accordingly, this dispute over the principle of language is something those involved find difficult to comprehend.
I would like to conclude with some remarks on discrimination: if I have understood correctly - and I am certain that I have - this new European patent is open to all enterprises and all inventors, including those from countries that are not party to the enhanced cooperation, in other words, to every country in the world. This is absolutely self-evident.
There is no disadvantage to those states that do not participate in enhanced cooperation. The European Patent Convention will continue to apply for them. In other words, if I wish to pursue a package of patents in these countries, then I must have these translated.
I have one final comment on the language dispute: there is nothing to stop anyone having all of these patents translated into all 23 official languages. If a Member State considers its language so important that all patents need to be translated into its language, then it should simply set the process in motion. However, this should not be at the expense of the patent holders, whose innovations help our economy to develop. Instead, the principle should be: he who pays the piper calls the tune. It is then up to the relevant states and their taxpayers to pay for this.
If any Member State considers its language so important that it should be used for every patent applicable in Europe, then it needs to take a consistent line and have a legally binding translation of these patents produced in the relevant language. However, it should also pay for this itself. That is my final point, which I hope will help to clarify this discussion.
The debate is closed.
The vote will take place on Tuesday, 15 February 2011.
Written statements (Rule 149)
Intellectual property rights represent the most tangible recognition of the work of research and innovation that European businesses undertake every day to overcome competitive challenges and create wealth for the benefit of all. They must therefore be protected in every way and in every form. I value the fact that the European Parliament is engaged on this matter, and I am very happy to be able to take part in the vote on this issue. Nevertheless, 'the road to hell is paved with good intentions', as they say. In other words, it is not enough to have the good will to make good law that would really facilitate the work of businesses and shield them from unfair competition from competitors making copies that cost less because they do not have to bear the burden of the onerous and drawn-out work involved in researching new solutions to various problems. In this case, based on the knowledge I have of the area that I represent, I believe that the language barrier introduced by a patent application is an exorbitant cost for our businesses. I have a provocative question, however. What impact would a trilingual regime have on the work of this Parliament? The budget amount devoted to translation and interpretation speaks volumes more than any reply. I have no choice but to vote against.
in writing. - I am delighted that the Council has agreed that 12 Member States will use the enhanced cooperation mechanism to push ahead the creation of a unitary EU patent. This project has been on the table for more than 10 years and has regrettably been plagued by divisions among the Member State governments. The lack of legal certainty and the high costs associated with the current system whereby patents have to be validated separately in each Member State is strangling the Internal Market's potential for development, innovation and growth. Currently, it costs 10 times more to obtain a European patent that is valid in just half of the Member States than it does in the USA. Half of these costs are associated with translation. A more streamlined approach is essential for the Union to remain competitive. This EU-wide patent makes sense! I urge progress to be made in finalising the legal arrangements as soon as possible and express the hope that in future, all Member States will see the imperative of being part of this system.
We often talk in this Chamber about the progress and development of new technologies, while the procedure for patenting inventions in the European Union is one of the most expensive in the world. The costs incurred by inventors are too high and procedures are too complicated. There is also no doubt that a decision on the EU patent has been blocked in the Council. In this situation, the Treaty of Lisbon gives Member States the right to set in motion an enhanced cooperation procedure. The ideal situation would be to reach a compromise on the question of patents at the level of all Member States, but I think a 20-year wait is long enough. I do realise that using the enhanced cooperation mechanism gives rise to many fears. Let us remember, however, that to use it, specific conditions have to be met, and that applications are always considered individually in accordance with the subject of each application. I think, too, that enhanced cooperation can become an instrument which opens the way to further negotiations while also giving greater guarantee of success. I would also like to emphasise that at the present time, we are speaking only in the context of procedure and not of anything related to patents themselves. Nothing has been decided yet. We have a new round of negotiations before us. This is only the beginning of work on the structure of the EU patent and the linguistic regime which is causing so much controversy. Therefore, I hope all of us will be fruitful and persevering in our work, so that the final result will satisfy all interested parties.